Name: Council Regulation (EC) No 975/2003 of 5 June 2003 opening and providing for the administration of a tariff quota for imports of canned tuna covered by CN codes 16041411, 16041418 and 16042070
 Type: Regulation
 Subject Matter: fisheries;  Asia and Oceania;  tariff policy;  foodstuff;  trade;  international trade
 Date Published: nan

 Avis juridique important|32003R0975Council Regulation (EC) No 975/2003 of 5 June 2003 opening and providing for the administration of a tariff quota for imports of canned tuna covered by CN codes 16041411, 16041418 and 16042070 Official Journal L 141 , 07/06/2003 P. 0001 - 0002Council Regulation (EC) No 975/2003of 5 June 2003opening and providing for the administration of a tariff quota for imports of canned tuna covered by CN codes 1604 14 11, 1604 14 18 and 1604 20 70THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) In November 2001 the Community, Thailand and the Philippines agreed to hold consultations to examine to what extent the Thai and the Philippine legitimate interests were being unduly impaired as a result of the implementation of the preferential tariff treatment for canned tuna originating in ACP States. Following the failure to achieve a mutually acceptable solution, the Community, Thailand and the Philippines agreed to refer the matter to mediation. On 20 December 2002 the mediator presented its opinion whereby the Community should open a MFN-based tariff quota of 25000 tons for 2003 at an in-quota tariff rate of 12 % ad valorem.(2) Given its desire to resolve this long-standing problem, the Community has decided to accept this proposal. Therefore, an additional tariff quota for a limited volume of canned tuna should be opened.(3) It is appropriate to allocate country specific shares of the quota to those countries having a substantial interest in supplying canned tuna, on the basis of the quantities supplied by each of them under non-preferential conditions during a representative period of time. The remaining part of the quota should be available to all other countries.(4) The best way of ensuring optimal use of the tariff quota is to allocate it in the chronological order of the dates on which declarations of release for free circulation are accepted.(5) In order to ensure that the quota is administered efficiently, presentation of a certificate of origin should be required for imports of canned tuna from Thailand, the Philippines and Indonesia, the main suppliers and the main beneficiaries of the quota.(6) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(1),HAS ADOPTED THIS REGULATION:Article 1From 1 July 2003, imports of canned tuna covered by CN codes 1604 14 11, 1604 14 18 and 1604 20 70 originating in any country shall be eligible for a tariff rate of 12 per cent within the limits of the tariff quota opened in accordance with this Regulation.Article 2The tariff quota shall be opened annually for an initial period of five years. Its volume for the first two years shall be fixed as follows:- 25000 tons from 1 July 2003 to 30 June 2004,- 25750 tons from 1 July 2004 to 30 June 2005.Article 3The tariff quota shall be divided into four parts, as follows:(a) a quota of 52 % of the annual volume, with the order number 09.2005, for imports originating in Thailand; and(b) a quota of 36 % of the annual volume, with the order number 09.2006, for imports originating in the Philippines; and(c) a quota of 11 % of the annual volume, with the order number 09.2007, for imports originating in Indonesia; and(d) a quota of 1 % of the annual volume, with the order number 09.2008, for imports originating in other third countries.Article 41. The origin of canned tuna qualifying for the tariff quota shall be determined in accordance with the provisions in force in the Community.2. Qualification for the share of the tariff quota allocated to Thailand, the Philippines and Indonesia, in accordance with Article 3 shall be subject to presentation of a certificate of origin meeting the conditions laid down in Article 47 of Commission Regulation (EEC) No 2454/93(2).Certificates of origin shall be accepted only if the products meet the criteria for determining origin set out in the provisions in force in the Community.Article 5The tariff quota shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 6This Regulation may be revised during the second year after the tariff quota is opened in order to adapt the volume of the quota to the needs of the Community market. If, however, this revision is not completed three months before the 30 June 2005, the quota shall be automatically extended for a further year for a volume of 25750 tons. Subsequently the tariff quota shall be extended regularly for one year at a time and for the same volume unless a revision is adopted not later than three months before the closure of the current quota.Article 7The measures necessary for the implementation of this Regulation, including the amendments and adjustments required by amendments to the Combined Nomenclature and the TARIC, shall be adopted in accordance with the procedure referred to in Article 8(2).Article 81. The Commission shall be assisted by the Customs Code Committee (hereinafter referred to as the Committee) set up by Article 247a of Council Regulation (EEC) No 2913/92(3).2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 9This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 5 June 2003.For the CouncilThe PresidentM. Stratakis(1) OJ L 184, 17.7.1999, p. 23.(2) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 881/2003 (OJ L 134, 29.5.2003, p. 1).(3) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 2700/2000 of the European Parliament and of the Council (OJ L 311, 12.12.2000, p. 17).